Title: Thomas Jefferson to Peter Stephen Chazotte, 15 October 1815
From: Jefferson, Thomas
To: Chazotte, Peter Stephen


          
            Monticello. Oct. 15. 15.
          
          Th: Jefferson presents his compliments and his thanks to Mr Chorotte for the pamphlet on the plan of a bank which he has been so kind as to send him, and which he shall read with pleasure. it is a subject with which he is not intimate, and particularly as practised in the United States, where it has had the effect of depriving us of any common measure of the value of property, being itself more uncertain in value than any thing to which it can be applied. he is particularly sensible of the kind sentiments which mr Charotte is so kind good as to express towards himself, and salutes him with great respect.
        